Citation Nr: 0518676	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  99-23 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for obesity as 
secondary to the service-connected lower back disorder or 
major depressive disorder.

2.  Entitlement to a rating in excess of 30 percent for a 
major depressive disorder prior to April 15, 1997.

3.  Entitlement to a rating in excess of 50 percent for a 
major depressive disorder prior to August 10, 2001.



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from December 1990 to 
October 1992.     

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision in April 1997 by which the 
RO in Baltimore, Maryland, granted service connection for an 
acquired psychiatric disorder, described as adjustment 
disorder with mixed disturbance of emotions and conduct and 
depressive disorder.  A 30 percent rating was assigned from 
October 16, 1992, the day following the veteran's separation 
from service.

In September 1997, the veteran disagreed with the 30 percent 
disability rating assigned by the April 1997 rating decision.  
The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.

By a rating decision in July 1998, the RO in Jackson, 
Mississippi, granted an increase from 30 percent to 50 
percent for the psychiatric disorder.  This rating was made 
effective to April 15, 1997.  The claim for service 
connection for obesity was denied in this decision.  The 
veteran disagreed with this decision.

By rating action in November 2001, the RO in Montgomery, 
Alabama, granted an increase from 50 percent to 100 percent 
for the psychiatric disorder.  This rating was made effective 
to August 10, 2001, the date of a VA examination.

This case was previously before the Board in September 2003, 
at which time the Board remanded this case for further 
development.  

Pursuant to AB v. Brown, 6 Vet. App. 35 (1993), the Board is 
required to construe the appeal as an appeal for the maximum 
benefit allowable by law or regulation.  As such, the 
veteran's appeal of the original rating assigned by the April 
1997 rating decision remains on appeal and the Board must 
determine the proper rating(s) to be assigned for the 
veteran's psychiatric disorder since the effective date of 
the grant of service connection for this disorder, i.e., 
since October 16, 1992.  See Fenderson, supra.

The veteran failed to report for a Board hearing that had 
been scheduled for August 2003.  He did not request a 
postponement and has provided no explanation for his failure 
to attend the hearing.  Accordingly, the veteran's request 
for a hearing is deemed to have been withdrawn.  38 C.F.R. § 
20.704(d) (2004).  


FINDINGS OF FACT

1.   The veteran's obesity is not shown to be related to an 
in-service disease or injury; and it was not caused or 
aggravated by a service-connected disability.

2.  For the period from October 16, 1992, to August 12, 1999, 
the veteran's major depressive disorder was manifested by no 
more than considerable industrial impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect, impaired judgment, and disturbances of 
motivation and mood.

3.  Beginning August 13, 1999, the veteran's major depressive 
disorder has been so severe as to be productive of total 
occupational and social impairment.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by obesity was not 
incurred in or aggravated by active military service, nor is 
such a disability due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2004).

2.  For the period from October 16, 1992, to August 12, 1999, 
the criteria for a 50 percent disability rating, but no 
higher, for a major depressive disorder have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9405 (effective prior to November 7, 1996); 38 C.F.R. § 
4.130, Diagnostic Code 9434 (2004).

3.  Beginning August 13, 1999, the criteria for a 100 percent 
disability rating for a major depressive disorder have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and the 
implementing regulations apply in the instant case.  A review 
of the record shows the veteran was notified of the VCAA as 
it applies to his 
claims by the Board remand dated in September 2003, by 
correspondence dated in September 2003 and by the 
supplemental statement of the case (SSOC) dated in March 
2005.    

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  

In this case, the Board finds that the veteran was fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  When considering the veteran's several previous 
service connection and increased ratings claims, and VCAA 
notification letters, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to his claim.  In addition the SSOC 
dated in March 2005 was sent to the veteran with full VCAA 
notification.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  He was given ample time to respond to 
the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that veterans are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  To the extent 
that there may be an error in timing, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error.  After VCAA 
notice was provided to the veteran, the issues on appeal were 
re-adjudicated and a supplemental statement of the case was 
provided to the veteran.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error.  See VAOPGCPREC 7-
2004 (July 16, 2004).

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  All 
medical, Social Security Administration records, and other 
evidence cited by the veteran as relevant to his claims 
either have been obtained or, if not, are unobtainable.  In 
addition the veteran was afforded several comprehensive VA 
examinations. 

As will be explained in more detail below, the Board finds 
that further development is not needed in this case with 
respect to the issue on appeal because there is sufficient 
evidence to decide the claims.

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Background.   The service medical records reveal that the 
veteran weighed approximately 232 pounds upon his enlistment 
examination in December 1990.  He continued under a weight 
control program until his separation from service.  

In July 1992 a physical and mental evaluation was requested.   
The veteran was found to be suffering from both depression 
and a lower back disorder.  He was noted to weigh 260 pounds.  
The veteran was also admitted for evaluation of suicidal and 
homicidal tendencies.

In a January 1993 VA examination, the examiner noted that the 
veteran arrived about 25 minutes late and dressed "in a 
somewhat unusual fashion."  He was wearing shorts, tennis 
shoes without socks, and a long overcoat.  He had been 
working on a part-time basis at a local hospital as a 
phlebotomist since November 1992.  He was alert and 
cooperative, but maintained very little eye contact.  He 
spoke with a good deal of hostility and irritability, and 
outright anger was very much in evidence.  He was oriented x 
3, with a good knowledge of current events.  His affect was 
appropriate.  He exhibited mild to moderate depression.  His 
intelligence was easily within the average range and his 
thought process was totally logical and goal directed.  He 
had trouble sleeping and had crying spells daily, frequent 
feelings of sadness, but no suicidal thoughts.  He frequently 
had thoughts of hurting other people.  There was no evidence 
of any psychotic behavior such as hallucinations or 
delusions.  Based on the clinical evaluation the examiner 
opined that the most appropriate diagnosis was an adjustment 
disorder with mixed disturbance of emotions and conduct.  
Prognosis was fair.

In an October 1993 rating decision the RO denied service 
connection for depression.  The veteran by correspondence in 
November 1993 disagreed with this decision.  An SOC was 
issued in January 1994, and the appeal was perfected in June 
1994.

A January 1994 admission report from the Norfolk Psychiatric 
Center reported that the veteran's chief complaint was that 
he was suicidal after his wife told him she was thinking 
about having an affair.  He reported seeing a psychiatrist in 
the Army in 1992.  He denied the use of addictive substances 
and any familial history of mental illness.  The examiner 
noted the veteran was oriented x 3, memory was preserved, 
affect was calm, and mood was depressed and tearful.  His 
speech was goal directed with no evidence of delusional 
material.  He admitted to suicidal ideation but did not 
report homicidal ideations, plans, or intent.  Intelligence 
appeared average with an average fund of knowledge.  Insight 
and judgment were marginal.  The diagnosis was adjustment 
disorder with depressed mood.  A GAF of 25 was assigned.

In September 1995 and October 1996 rating decisions, the RO 
continued the denial of service connection for depression.

A January 1997 VA mental disorders examiner reported that the 
veteran complained of depression with difficulty dealing with 
stress.  He had previously been diagnosed with an adjustment 
disorder with mixed disturbance of emotions and conduct with 
difficulty with depression and anger.  The examiner noted 
that during service the veteran was referred to psychiatry, 
and hospitalized for suicidal ideation.  He had difficulty 
dealing with the incidences, which precipitated his discharge 
from service.  He was hospitalized post service in January 
1994 for suicidal thoughts.  He had completed high school and 
two years of college but had had difficulty maintaining 
employment since his release from service.  He had recently 
gotten a part-time job as a phlebotomist and was dressed in 
hospital scrubs.  He was cooperative, although vague and 
evasive with details and circumstantial.  Speech was normal 
rate and rhythm.  Stream of though was logical and goal 
oriented.  His mood was depressed, and affect was full range.  
He became tearful at the end of the interview.  He denied 
auditory hallucinations although in the past he reported 
hearing voices telling him to kill people.  He denied any 
current plans or intent.  He was alert, coherent, relevant 
and well organized.  He was oriented x 3, memory was 
preserved, and retention, recall, and intellect were clear.  
The diagnoses were history of adjustment disorder with mixed 
disturbance of emotions and conduct; depressive disorder, not 
otherwise specified.  A GAF of 50 was assigned.

In an April 1997 rating decision the RO granted service 
connection for depression and granted a 30 percent rating 
effective from October 16, 1992, the day after the veteran's 
separation from service. 

In a September 1997 notice of disagreement with the rating 
assigned for the depression in the April 1997 decision, the 
veteran raised a claim for service connection for obesity 
secondary to the service-connected depression and or low back 
condition.

A July 1998 VA mental disorders examiner reported that the 
veteran was five feet ten inches tall and weighed 308 pounds.  
He was casually groomed and dressed.  He reported 
experiencing more and more problems at work, especially with 
people.  He was far more irritable and angry.  He found 
himself screaming back at people when there was no need.  He 
became very shaky, had difficulty breathing, felt his chest 
was tightening, and had to go outside for air.

He was sad most of the time with no diurnal variation and 
cried about four times a week.  His weight has gone up about 
38 pounds since 1992, and his energy level and concentration 
were low.  He had been extremely suicidal in the past and had 
suicidal thoughts about two months ago.  He had no friends 
where he was presently living.  He spoke very slowly as if it 
was an effort to get up enough energy to answer even the 
simplest of questions.  His intelligence was average and his 
interpretation of proverbs was concrete.  He was considered 
competent for VA purposes.  

The Axis I diagnoses were major depressive disorder with 
psychotic features; and adjustment disorder with mixed 
anxiety and depressive features.  Axis III diagnoses included 
obesity, chronic lumbar syndrome, hearing and visual 
problems, rash and foot problems.  Unemployment and money 
problems were noted.  A GAF of 45 was assigned.

In a July 1998 rating decision the RO granted an increase in 
the 30 percent rating for depression to 50 percent effective 
to April 15, 1997.  In addition service connection for 
obesity was denied.

An April 1999 VA mental disorders examination report notes 
the veteran reported being treated through the VA mental 
hygiene clinic with Paxil and sleeping medication.  He 
reported being depressed for as long as he could remember.  
While at work yesterday he "exploded" with a lady there 
when something went wrong.  The examiner noted the entire 
interview was given in a rather dependent and paranoid 
manner.  The veteran was a rather irritable and somewhat 
depressed looking young man.  His mood was irritable but 
varied with reasonable cooperativeness.  Affect was quite 
blunted. He believed everyone was out to get him in some way.  
He said he was eating poorly although he weighed 316 pounds.  
He weighed 250 during service.  He was fully oriented, 
although thought content was tinged with paranoia, some of 
which had apparently reached delusional proportions.  He also 
reported hearing voices talking to him and about him.  
Judgment was obviously impaired although he appeared 
competent to handle his affairs.  The examiner noted that the 
veteran might benefit from an antipsychotic medication in 
addition to his antidepressants.  He was given a prescription 
of Rispedal by the examiner.  The diagnosis was psychotic 
depression versus paranoid schizophrenia.  A GAF of 55 was 
assigned.

VA outpatient treatment records reflect that the veteran was 
seen on August 13, 1999, by a staff psychologist.  He 
reported that he had had a verbal altercation at work with 
another employee and ruminated continually about the work 
dispute while at home, with intense dreams and nightmares 
about people laughing at him and threatening to get him.  He 
routinely felt depressed because he perceived that he was 
alone and helpless.  When he was again seen on August 19, 
1999, it was noted that his mental status had decompensating 
greatly over the last month or so and that he was unable to 
handle work pressures.  It was recommended that he be granted 
leave of absence from work to address his problems.

A December 1999 Social Security Administration (SSA) 
determination found that the veteran was disabled for SSA 
purposes as of August 13, 1999, due to a psychiatric 
disorder.

The veteran was accorded a psychiatric examination for 
disability evaluation purposes in April 2000.  The examiner 
noted the veteran was obese, tall, and casually dressed.  He 
was oriented x 3.  He presented as lethargic, moved slowly, 
and sat slouched.  His level of responsiveness may have been 
affected by medication.  He reported moderate to severe 
disability.  His general behavior during the interview was 
irritable, guarded, and somewhat uncooperative.  Eye contact 
was poor, and speech was slow and nonspontaneous.  Mood was 
depressed with a flattened affect.  He reported feelings of 
worthlessness and persecutory ideas.  He reported auditory 
hallucinations when under pressure or stress.  Immediate and 
recent memory was good but remote memory was impaired.  
Intelligence was average, abstract ability impaired, insight 
was limited, and judgment was poor.  He appeared competent to 
handle funds.  The examiner opined that the symptoms were 
congruent with a chronic major depressive episode with 
periods of psychotic features.  It appeared that his symptoms 
had worsened since losing his job and not maintaining his 
mental health treatment.  

The diagnosis was major depressive disorder, chronic, severe 
with psychotic features.  A GAF of 48 was assigned.

An August 2001 VA mental disorders examiner noted that while 
the veteran had previously denied the use of alcohol, he 
admitted that after being discharged from work two years ago 
he began drinking all day and into the night.  The examiner 
noted the veteran was obese, and dressed very casually in 
clothing not clean or fresh.  All psychomotor activity was 
quite limited.  He showed very few gestures and made few 
movements.  Speech was relevant and fluent but in a very low 
almost whispering voice.  He showed an attitude of 
indifference and depression.   He was delusional, constantly 
hallucinating, and continued to hear voices.  He has not made 
any suicide attempts but he had hostile thoughts of hurting 
others.  His memory was impaired by psychotic confusion.  
Concentration was very poor.  Insight and judgment were fair.  
The examiner noted that the veteran was extremely confused, 
disorganized, and demoralized.  His mental status made it 
extremely unlikely that he could hold or maintain employment.  
The diagnoses were major depressive disorder with psychotic 
features; and alcohol abuse.  A GAF of 28 was assigned.

In a November 2001 rating decision the RO granted an increase 
from 50 percent to a 100 percent rating for depression 
effective to August 10, 2001 (date of VA examination).  

I.  Service Connection.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2003).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

With respect to obesity, the veteran contends that his weight 
gain began in service due to either his low back disorder or 
due to his major depressive disorder.  

The veteran's December 1990 service entrance examination 
report noted his weight to be 232 pounds.  During service the 
veteran was placed on a weight control program.  His 
separation examination in August 1992 reported his weight to 
be 260 pounds. 

In September 1997, the veteran claimed service connection for 
obesity secondary to the service-connected depression and or 
low back condition.

In July 1998 a VA examiner reported that the veteran was five 
feet ten inches tall and weighed 308 pounds.  He claimed his 
weight had gone up 38 pounds since 1992.  

An April 1999 VA examiner noted that the veteran reported 
that he was eating poorly although he weighed 316 pounds.  He 
reportedly weighed 250 during service. 

While the veteran has been found to be obese, there is no 
evidence linking his weight gain to service.  The record 
shows that he weighed 232 on enlistment and 260 pounds upon 
separation from service.  The medical evidence does not 
suggest that the veteran's weight gain or his current obesity 
constitutes or is a manifestation of a chronic disability.  
There is no medical evidence to support the veteran's claim 
that his obesity is caused by his low back disorder or 
psychiatric disability.  In fact the evidence suggests that 
his weight problem may have preexisted his entrance into 
service.  No medical professional has opined that the 
veteran's obesity is due to his low back disorder or 
psychiatric disability or was otherwise incurred during 
service.  

Throughout his claim, the veteran has asserted that his 
obesity was secondary to the service-connected low back 
disorder or major depression.  The veteran does not contend, 
and the evidence does not show that he has any special 
medical training in this regard.  The Board does not doubt 
the sincerity of the belief in this claimed causal 
connection.  However, it is the province of trained health 
care professionals to enter conclusions, which require 
medical expertise, such as opinions as to diagnosis and 
causation.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994) 
(the veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation), Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Thus, the Board finds that the veteran's 
contention that his obesity is secondary to his low back 
disorder or major depression cannot be accepted as competent 
evidence.

Having reviewed the evidence of record, the Board finds that 
service connection for obesity as caused by or aggravated by 
a service-connected low back disorder or major depression is 
not warranted.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of doubt 
doctrine.  However, the Board finds that the evidence is not 
evenly balanced and that the preponderance of the evidence is 
against his claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Rating Major Depressive Disorder.  Disability 
evaluations are determined by the application of a schedule 
of ratings, which is based on average impairment of earning 
capacity.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2004).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here major 
depressive disorder, can be distinguished from any other 
diagnosed psychiatric disorders, e.g., schizoaffective 
disorder and alcohol dependence, VA must consider all 
psychiatric symptoms in the adjudication of the claim.  

Effective November 7, 1996 (during the pendency of this 
appeal), VA revised the criteria for diagnosing and 
evaluating psychiatric disabilities.  See 38 C.F.R. § 4.130, 
Diagnostic Code series 9200, 9300, 9400 and 9500 (2004).  As 
there is no indication that the revised criteria are intended 
to have retroactive effect, VA has the duty to adjudicate the 
claims for increase only under the former criteria for any 
time period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for the time 
period commencing on the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997). See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  

Under the criteria for rating mental disorders in effect 
prior to November 7, 1996, a 30 percent rating was assigned 
when there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  See 38 C.F.R. § 4.132, Diagnostic Code 9400 
(1996).  The term "definite" has been construed as "distinct, 
unambiguous, and moderately large in degree," and 
representing a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994). See also Hood v. 
Brown, 4 Vet. App. 301 (1993).

A 50 percent rating was assigned when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment. Id.  A 70 percent 
evaluation required that the ability to establish and 
maintain effective or favorable relationships was severely 
impaired and that the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment of 
the ability to obtain or retain employment.  Id.

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment. Id.  The Board notes that these three 
criteria provide three independent bases for granting a 100 
percent disability evaluation.  See Johnson v. Brown, 7 Vet. 
App. 94, 97 (1994).

Under the revised criteria for rating psychiatric disorders, 
(in effect since November 7, 1996), a 30 percent rating is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 
38 C.F.R. § 4.130, Diagnostic Code 9400.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. Id. 

A 70 percent evaluation is demonstrated by occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships. 
Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or 
own name. Id.

The Court had held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV)).  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).

After careful review of the record in light of the above-
cited criteria, the Board finds that staged ratings are in 
order in this case.  The veteran completed high school and 
two years of college but had difficulty maintaining 
employment since his release from service.  He was employed 
at least part time from 1992 until August 1999, when a VA 
staff psychologist recommended that he be granted leave of 
absence from work because of psychiatric problems.  Initial 
VA examination in January 1993 reflects that he was working 
part-time as a phlebotomist.  He spoke with a good deal of 
hostility and irritability, and outright anger was very much 
in evidence.  He had trouble sleeping and had daily crying 
spells.  In January 1994 he was hospitalized for several days 
for suicidal ideation.  VA examination in January 1997 noted 
that he was working part-time as a phlebotomist.  His mood 
was depressed and he became tearful at the end of the 
interview.  He was alert, coherent, relevant, well organized, 
and oriented.  A GAF of 50 was assigned.  When he was 
examined in July 1998, he reported experiencing more and more 
problems at work, especially with people.  He was far more 
irritable and angry.  A GAF of 45 was assigned.  An April 
1999 VA mental disorders examination revealed that the 
veteran was a rather irritable and somewhat depressed looking 
young man.  His thought content was tinged with paranoia, 
some of which has apparently reached delusional proportions.  
He also reported hearing voices talking to him and about him.  
A GAF of 55 was assigned.  Subsequent medical records dated 
on August 13, 1999, and thereafter, reflect that the 
veteran's mental status worsened to such an extent that he 
was no longer able to handle work pressures.

In the opinion of the Board, the above-cited record reflects 
that the veteran's psychiatric disorder was productive of 
considerable industrial impairment from the time of his 
release from service in October 1992 until August 13, 1999, 
when he was no longer able to work.  The medical evidence 
reflects that the veteran began to seriously decompensate 
during August 1999.  The SSA determination found the veteran 
totally disabled due to his mental status as of August 13, 
1999.

In view of the foregoing, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for a 50 percent rating for the veteran's 
psychiatric disorder were met as of October 16, 1992, and 
that the criteria for a 100 percent rating were met as of 
August 13, 1999.


ORDER

Entitlement to service connection for obesity is denied.

A rating of 50 percent for a major depressive disorder is 
granted effective from October 16, 1992, to August 12, 1999, 
subject to the law and regulations pertaining to the payment 
of monetary benefits.

A rating of 100 percent for a major depressive disorder is 
granted effective August 13, 1999, subject to the law and 
regulations pertaining to the payment of monetary benefits.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


